Name: 2007/631/EC: Commission Decision of 27 September 2007 amending Decision 2006/805/EC as regards extending the period of application of that Decision (notified under document number C(2007) 4460) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  means of agricultural production;  international trade;  economic geography
 Date Published: 2007-09-29

 29.9.2007 EN Official Journal of the European Union L 255/45 COMMISSION DECISION of 27 September 2007 amending Decision 2006/805/EC as regards extending the period of application of that Decision (notified under document number C(2007) 4460) (Text with EEA relevance) (2007/631/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to completion of the internal market (2), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2006/805/EC of 24 November 2006 concerning animal health control measures relating to classical swine fever in certain Member States (3) was adopted in response to outbreaks of classical swine fever in certain Member States. That Decision lays down certain disease control measures concerning classical swine fever in those Member States. (2) Decision 2006/805/EC applies for a period of nine months from the date of entry into force of the Treaty of Accession of Bulgaria and Romania. In the light of the overall disease situation of classical swine fever in areas of Bulgaria, Germany, France, Hungary and Slovakia, it is appropriate to extend the period of application of Decision 2006/805/EC until 31 July 2008. (3) Decision 2006/805/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Article 14 of Decision 2006/805/EC is replaced by the following: Article 14 Applicability This Decision shall apply until 31 July 2008. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 September 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, corrected version OJ L 195, 2.6.2004, p. 12). (3) OJ L 329, 25.11.2006, p. 67. Decision as last amended by Decision 2007/152/EC (OJ L 67, 7.3.2007, p. 10).